                                          Case 5:20-cv-03642-EJD Document 130 Filed 03/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     DANIEL HIGHTOWER, ET AL.,                           Case No. 20-cv-03639-EJD (VKD)
                                                          Plaintiffs,
                                   9
                                                    v.
                                  10

                                  11     CELESTRON ACQUISITION, LLC, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13     SPECTRUM SCIENTIFICS, LLC, et al.,                  Case No. 20-cv-03642-EJD (VKD)
                                                          Plaintiffs,
                                  14
                                                    v.                                       ORDER RE PROTECTIVE ORDER
                                  15

                                  16     CELESTRON ACQUISITION, LLC, et al.,
                                         Defendants.
                                  17

                                  18

                                  19             The parties submitted a joint discovery dispute letter regarding their competing proposals

                                  20   for two provisions in a proposed stipulated protective order. No. 20-cv-03639-EJD, Dkt. No. 141.

                                  21   The Court heard oral argument on the parties’ dispute on March 2, 2021. No. 20-cv-03639-EJD,

                                  22   Dkt. No. 150. For the reasons explained on the record, the parties shall file a revised version of

                                  23   their proposed protective order that includes: (1) the language for Section 5.2(d) to which the

                                  24   parties agreed at the hearing, and (2) defendant Celestron Acquisition, LLC’s proposal for Section

                                  25   7.3(h).

                                  26             The revised protective order may also include revisions indicating that disputes involving

                                  27   matters related to the protective order (including disputes about designations) will be resolved

                                  28   using the Court’s expedited discovery proceedings, as described in the Standing Order for Civil
                                         Case 5:20-cv-03642-EJD Document 130 Filed 03/02/21 Page 2 of 2




                                   1   Cases.

                                   2            The revised protective order must be filed no later than March 9, 2021.

                                   3            IT IS SO ORDERED.

                                   4   Dated: March 2, 2021

                                   5

                                   6
                                                                                                    VIRGINIA K. DEMARCHI
                                   7                                                                United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
